DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
3.	This is a Final office action in response to communication received on December 07, 2018. Claims 1-9 and 11-20 have been amended. Claims 1-20 are pending and hereby examined.
Objection
4.	As per claims 1 and 11, they are objected to due to recitation of "[...] sending and releasing of token is automatically regulated using the blockchain protocol on the blockchain platform."  There are two issues with the underlined recitation noted above. First, it fails to recite a comma between sending and releasing; and second, it should recite releasing of the locked tokens in place of releasing of tokens.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Under step 1, claims 1-10 are a method; and claims 11-20 are a system (in view of claims being interpreted under 112(f) as set forth above, although modules are claimed with no corresponding structure). However, the claims are directed to a judicial exception, namely an abstract idea.
	Under Step 2A Prong One, as it applies to claims 1-20, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Abstract idea as recited per claims 1, and 11 (taking recitation of claim 1 as representative as claim 11 recites substantially similar subject matter) is as follows: 

(a) negotiating a smart contract between a client and one or more service providers to establish a payment in tokens from a client to the service providers for executing a plurality of transactions to perform the service;

(b) locking one or more c1ien tokens by a client for a limited period of time;

(c) receiving new tokens by the client responsive to the locking of the client tokens using a multiplier; 

(d) sending a portion of the new tokens to perform the transactions by the one or more service providers and wherein the service providers are at least one of: miners, blabbers, and sharders;

(e) releasing the locked tokens by the client;

(f) returning the client tokens to the client after the releasing;

(g) receiving portions of the new tokens by the service providers while executing the transactions; and

(h) wherein locking, receiving, sending and releasing of token is automatically regulated using the blockchain protocol on the blockchain platform. 
	Further, dependent claims 2-10, and 12-20 are recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For instance claims 2 and 12 further queuing the service transaction based on quantity of locked tokens; making a decision whether to process or not; responsive to decision of processing staking tokens which service provider could earn or lose depending on whether they are providing services per the contract or not; per claims 3 and 13 describes what type of service a sharder provides and how sharder can earn tokens in exchange for the services provided; per claims 4 and 14 further define transactions are storage transactions; per claims 5 and 15 define what type of protocol or method is to be followed; per claims 6 and 16 further describe how tokens are to be distributed upon providing storage transaction and when verification of storage via challenge is performed; per claims 7 and 17 they further describe verification is to performed by validators that provide validity status of storage transactions e.g. validated or not, finalization of transaction status e.g. complete or not, and how a blobber who passes a challenge is  compensated; per claims 8 and 18 further describe data that is comprised in signed markers; per claims 9 and 19 they further describe authorization or approval of transaction is received from a client; and per claims 10 and 20 they further provide or share the transaction authorization ticket or receipt for read.
certain methods of organizing human activity and can be implemented in human analog with actors agreeing verbally and/or using a written contract. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.

	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are automatically regulated using the blockchain protocol on the blockchain platform and/or storage transactions follow a smart contract protocol with support built into the blockchain platform (per claims 1, 5, 11, and 15), one or more processors; a memory coupled to at least one of the processors; a network interface that connects the local node to one or more remote nodes; and a set of computer program instructions forming a submission module, a reception module, a send module, and a release module stored in the memory and executed by at least one of the processors in order to perform actions (per claim 11), read and write activity performed per the terms of the contract (per claims 6 and 16) and metadata associated with smart contract (per claims 8 and 18). Remaining claims,  either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. Thus, the additional elements merely implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)) to perform transactions that follow a smart contract protocol with support built into the blockchain platform. The additional elements are described at a high level of generality and appear to be implementing a commercial solution to a commercial problem as a plan for generating economic activity via a financial product or contract and establishing service providers that are compensated (or penalized for violating terms and conditions as established in the smart contract) via compensation plan or scheme for providing services such as writing data (miner), storing data (blobber/sharder), and verifying data (validator), see at least as-filed spec. 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of conducting transactions as governed by a negotiated terms and conditions established in a contract where the service providers compensation is provided from prepaid interest tokens which results from a client locking tokens for a period of time, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of conducting transactions as governed by a negotiated terms and conditions established in a contract where the service providers compensation is provided from prepaid interest tokens which results from a client locking tokens for a period of time, which is certain methods of organizing human activity (prong one)  - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). The claims here appear to be automating mental tasks. As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of network based communication and storing/retrieving data as follows: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. 
ii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 [similarly here blockchain based smart contracts are utilized for record-keeping of transactions and enforcement of terms and conditions of a contract]; and
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here stored data is retrieved for verification].
2.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of smart contract based on blockchain as follows: 
- Youb et al. Pub. No.: US 2019/0080392 note "[0009] So-called "Smart Contracts" are legal obligations tied to a computer protocol intended to digitally facilitate, verify, or enforce the negotiation or performance of the contracts. Smart contracts allow the performance of credible transactions without third parties. These transactions are trackable and may be irreversible. See, en.wikipedia.org/wiki/Smart contract. The phrase "smart contracts" was coined by computer scientist Nick Szabo in 1996. See, "Nick Szabo--Smart Contracts: Building Blocks for Digital Markets". www.fon.hum.uva.nl, Extropy #16; Szabo, Nick (1997 Sep. 1). "Formalizing and Securing Relationships on Public Networks". First Monday. 2 (9); Tapscott, Don; Tapscott, Alex (May 2016). The Blockchain Revolution: How the Technology Behind Bitcoin is Changing Money, Business, and the World. pp. 72, 83, 101, 127. ISBN 978-0670069972. A smart contract is a set of promises, specified in digital form, including protocols within which the parties perform on these promises. Recent implementations of smart contracts are based on blockchains, though this is not an intrinsic requirement. Building on this base, some recent interpretations of "smart contract" are mostly used more specifically in the sense of general purpose computation that takes place on a blockchain or distributed ledger. In this interpretation, used for example by the Ethereum Foundation or IBM, a smart contract is not necessarily related to the classical concept of a contract, but can be any kind of computer program. See, Buterin, Vitalik. "Ethereum Whitepaper", Github; Cachin, Christian. "Architecture of the Hyperledger Blockchain Fabric", ibm.com."; [0010]-[0050]; [0051] Peters, Gareth W., and Efstathios Panayi. "Understanding modern banking ledgers through blockchain technologies: Future of transaction processing and smart contracts on the internee of money." In Banking Beyond Banks and Money, pp. 239-278. Springer, Cham, 2016; [0052]-[0065].

	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3-5, 9-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Non-Patent Literature (hereinafter NPL) Imran Bashir, Mastering Blockchain, March 2018 (first published March 2017), ISBN 978-1-78883-904-4, https://users.cs.fiu.edu/~prabakar/cen5079/Common/textbooks/Mastering_Blockchain_2nd_Edition.pdf  (911 pages) - hereinafter Bashir, in view of NPL Ken Tumin, CD Interest: Let It Accumulate or Receive Regular Payments?, August 3, 2013, https://www.depositaccounts.com/blog/cd-interest-let-it-accumulate-or-receive-regular-payments.html - hereinafter Tumin.
	As per claims 1 and 11, 
	- as per claim 1, Bashir discloses a method on a blockchain platform for separating roles of service providers in a distributed environment while performing a service according to a blockchain protocol, comprising (see pages 95-97; page 100; page 108): 
	- as per claim 11, Bashir discloses an information handling system (a local node) on a blockchain platform for performing a service according to a blockchain protocol (see pages 95-97; page 100; page 108) one or more processors;
a memory coupled to at least one of the processors;
a network interface that connects the local node to one or more remote nodes; and
; and
	- as per common claim limitations of claims 1 and 11, comprising:
(a) Bashir discloses negotiating a smart contract between a client and one or more service providers to establish a payment in tokens from a client to the service providers for executing a plurality of transactions to perform the service (see page 52; page 58 note "Smart Contracts Blockchain technology provides a platform for running smart contracts. These are automated, autonomous programs that reside on the blockchain network and encapsulate the business logic and code needed to execute a required function when certain conditions are met. For example, think about an insurance contract where a claim is paid to the traveler if the flight is canceled. In the real world, this process normally takes a significant amount of time to make the claim, verify it, and pay the insurance amount to the claimant (traveler). What if this whole process were automated with cryptographically-enforced trust, transparency, and execution so that as soon as the smart contract received a feed that the flight in question has been canceled, it automatically triggers the insurance payment to the claimant? If the flight is on time, the smart contract pays itself. This is indeed a revolutionary feature of blockchain, as it provides flexibility, speed, security, and automation for real-world scenarios that can lead to a completely trustworthy system with significant cost reductions. Smart contracts can be programmed to perform any actions that blockchain users need and according to their specific business requirements"; also see pages 85, 95-97, 359, 435); 

(b) Bashir discloses locking one or more c1ien tokens by a client for a limited period of time (see pages 259, 369, 414);

(c) Bashir discloses receiving new tokens by the client responsive to the locking of the client tokens using a multiplier (see page 369); 

(d) Bashir discloses  sending a portion of the [...] tokens to perform the transactions by the one or more service providers and wherein the service providers are at least one of: miners, blabbers, and sharders (see pages storage, see Bashir pages 109, 340, 372; or Blockchain services, see pages 433, 673-674, 678, or rent, see Bashir 66);

(e) Bashir discloses releasing the locked tokens by the client (see pages 261, 414, 433, 805);

(f) Bashir discloses returning the client tokens to the client after the releasing (see pages 266, 433, 443);

(g) Bashir discloses receiving portions of the [...] tokens by the service providers while executing the transactions (see pages 266, 433, 490); and

(h) Bashir discloses wherein locking, receiving, sending and releasing of token is automatically regulated using the blockchain protocol on the blockchain platform (see pages 58-60, 266, 402-404, 409, 414 note "These timelocks enable a transaction to be locked until a specified time or until a number of blocks, thus enforcing a basic contract that a certain transaction can only be unlocked if certain conditions (elapsed time or number of blocks) are met. For example, you can 
	Regarding new tokens as claimed in claim limitations (d) and (g), which are being interpreted as generation of interest/new tokens as they are generated in response to locking principal or certain amount of tokens for a limited period of time, which is consistent with the as-filed spec. description, for instance see [35] note "In our model, clients can generate new tokens by locking their existing tokens via a write transaction to the blockchain. These tokens when locked cannot be spent for a period of time. However, this transaction immediately creates new tokens, in essence a form of prepaid interest. Clients reward the newly generated tokens to other clients, which may be a miner or the clients themselves. We refer to the client who holds the tokens as the owner, and the client receiving the reward as the recipient or the reward recipient, noting that the recipient and the owner might be the same client. After the locking period has elapsed, the client regains the use of the locked tokens."
	Bashir suggests, see 414 note "These timelocks enable a transaction to be locked until a specified time or until a number of blocks, thus enforcing a basic contract that a certain transaction can only be unlocked if certain conditions (elapsed time or number of blocks) are met. For example, you can implement conditions such as "Pay party X, N amount of bitcoins after 3 months". However, this is very limited and should be only viewed as an example of a basic smart contract", 433-435, 486, 488, however per limitations (d) and (g), even though Bashir contemplates locking tokens for a period of time, once again see Bashir page 414, however Bashir expressly does not teach utilizing new/interest tokens to pay/hire a service provider, i.e. Bashir expressly does not teach (d*) sending the new tokens to perform the transactions by the one or more service providers [...], and (g*) receiving portions of the new . Tumin teaches (d*) sending the new tokens to perform the transactions by the one or more service providers [...], and (g*) receiving portions of the new tokens by the service providers [...] (see "Withdrawal of Accrued Interest" section and Tumin further teaches that can be utilized for paying taxes, note "One advantage of withdrawing the interest from your CDs is that you can use part of that interest to pay taxes.").
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify Bashir's disclosure pertaining to interest payments in view of Tumin's teachings regarding withdrawal or unlocking of interest prior to maturity date. Motivation to modify would be to allow using accumulated interest to pay for products and/or services such as taxes per Tumin, and/or storage, see Bashir pages 109, 340, 372; or Blockchain services, see pages 673-674, 678, or rent, see Bashir 66.
	As per claims 3 and 13, Bashir in view of Tumin teaches the claim limitations of claims 1 and 11 respectively. Bashir teaches providing a long-term service by a sharder to the blockchain platform; and earning additional tokens that are a percentage of the earned tokens from the transaction (see page 109, 263-264, 267, 277-278, 372).
	As per claims 4 and 14, Bashir in view of Tumin teaches the claim limitations of claims 1 and 11 respectively. Bashir teaches wherein the transaction includes a plurality of storage transactions (see 91, 109, 292, 340, 372, 411-412, 521 or Blockchain services, see pages 433, 673-674, 678, or rent, see Bashir 66).
	As per claims 5 and 15, Bashir in view of Tumin teaches the claim limitations of claims 4 and 14 respectively. Bashir teaches wherein the storage transaction follow a smart contract 49-50, 58-60, 91, 93, 95, 109, 444, 521, 677, 748, 799, 804).
	As per claims 9 and 19, Bashir in view of Tumin teaches the claim limitations of claims 1 and 11 respectively. Bashir teaches receiving authorization ticket by the client confirming the transaction and terms of service (see pages 54, 132, 221, 235-245, 424-425, 432).
	As per claims 10 and 20, Bashir in view of Tumin teaches the claim limitations of claims 9 and 19 respectively. Bashir teaches sharing the authorization ticket for read (see pages 182-183; 246, 412, 424-425, 441, 539-543).
7.	Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bashir, Tumin, in view of Fletcher et al. (Pub. No.: US 2020/0162243) - hereinafter Fletcher.
	As per claims 2 and 12, Bashir in view of Tumin teaches the claim limitations of claims 1 and 11 respectively. Bashir teaches queueing the transaction on the blockchain platform based on quantity of the locked tokens (see pages 238-240, 253, 261, 348, 484, 490-492 of 911); 

- Bashir teaches evaluating reward versus size of the transaction to make a processing decision wherein the processing decision is one of processing and not processing (see pages 238-240); 

- Bashir teaches responsive to determining the processing decision is not processing, terminating the service, unlocking the locked tokens, and returning the locked tokens to the client (see page 267; 375; 443; 486); 

277-278).
	Bashir suggests, see page 344, 375, however Bashir expressly does not teach [...] subject to losing [...]. 
	Fletcher teaches [...] subject to losing [...] (see [0054]-[0055]; [0098]-[0099]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Bashir's disclosure pertaining to smart contract's further in view of Fletcher's teachings pertaining to assessing penalty. Motivation to modify would be to further define in the smart contract that failure to comply with terms and conditions will result in penalties or losses, i.e. enforcement such that violation of terms and conditions or protocols have consequences, see at least Fletcher [0055], [0099].
8.	Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bashir, Tumin, Fletcher, and in view of NPL article, namely Filecoin: A Decentralized Storage Network, July 19, 2017 by Protocol Labs available at https://filecoin.io/filecoin.pdf, 36 pages - hereinafter Protocol Labs.
	As per claims 6 and 16, Bashir in view of Tumin teaches the claim limitations of claims 1 and 11 respectively. Bashir teaches wherein the smart contract protocol for
an authorization protocol enabling a transfer of tokens (see pages 369, 766 note "Blockchain enables things to communicate and transact with each other directly and with the availability of smart contracts, negotiation, and financial transactions can also occur directly between the devices instead of requiring an intermediary, authority, or human intervention. For example, if a room in a hotel is vacant, it can rent itself out, negotiate the rent, and can open the door lock for a human who has paid the right amount of funds. Another example could be that if a washing machine runs out of detergent, it could order it online after finding the best price and value based on the logic programmed in its smart contract."); 
- (b) Bashir in view of Tumin teaches committing the new tokens by the client to a blockchain reward pool for the storage transactions (see page 414, 424). Regarding new tokens (see the interpretation and rejection as set forth above for claim 1 limitations (d*) and (g*));
- (c) Bashir teaches transferring files in blocks of data iteratively (see page 51, 424-426);
- (d) Bashir teaches invoking signed markers for the transaction indicating a selected block is transferred (see pages 346, and 424-426).
	Bashir suggests, see page 109, 155 note "challenge-response protocols", however Bashir in view of Tumin expressly does not teach transferring tokens from reward pool to a challenge pool; releasing tokens from challenge pool after authorization, verification and finalization of the transaction. 
	Fletcher teaches (e) transferring a portion of tokens from the blockchain reward pool to a challenge pool [...] and; (f) releasing tokens from the blockchain challenge pool after the authorization protocol enables the transfer of tokens upon passing challenges from the blockchain (see [0096]-[0099] - thus fletcher generates a window of opportunity challenge is initiated and if the transaction is finished within the window of opportunity the challenge is fulfilled and token is released upon verification that the transaction was indeed accomplished 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify teachings of Bashir in view of Turpin which pertain to blockchain based smart contract protocols to regulate payments to service providers further in view of Fletcher's teachings pertaining to challenge a provider. Motivation to modify would be to ensure that the requested service(s) are being rendered in a timely manner, see at least Fletcher [0098].

	Regarding (e*) limitation, Bashir suggests storage provider, see pages storage, see Bashir pages 109, 340, 372; or Blockchain services, see pages 433, 484, 673-674, 678, or rent, see Bashir 66; and Fletcher suggests providing token upon verification and/or penalizing node that fails to fulfill contractual obligation, see [0096]-[0099], however Bashir in view of Turpin and Fletcher expressly does not teach  (e*) [...] when the blobber sends a storage completion marker to the blockchain and wherein the storage completion marker is one of a read completion marker and a write completion marker after the authorization protocol enables the transfer of tokens upon passing challenges from the blockchain. 
	Protocol Labs teaches [...] when the blobber sends a storage completion marker to the blockchain and wherein the storage completion marker is one of a read completion marker and a write completion marker after the authorization protocol enables the transfer of tokens upon passing challenges from the blockchain (see pages 1 note "Filecoin works as an incentive layer on top of IPFS [1], which can provide storage infrastructure for any data. It is especially useful for decentralizing data, building and running distributed applications, and implementing smart contracts. This work: "Introduces a novel class of proof-of-storage schemes called proof-of replication, which allows proving that any replica of data is stored in physically independent 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify teachings of Bashir in view of Turpin and Fletcher which pertain to blockchain based smart contract protocols to regulate payments to service providers further in view of Protocol Labs teachings pertaining storage service provider providing read and write completion markers to prove indeed storage is being provided as required per the smart contract or contractual obligation by the storage service provider or blobber. Motivation to modify would be to ensure that the service(s) are being rendered per contractual obligation by the service provider such that appropriate payment/reward or penalties can be assessed as appropriate, see at least Protocol Labs page 21.
	As per claims 7 and 17, Bashir in view of Tumin and Fletcher teaches the claim limitations of claims 6 and 16 respectively. Bashir teaches (a) a verification protocol performed by a plurality of validators wherein a validation result is one of validated and not validated (see pages 442; 484; 881);
(b) a finalization protocol establishing a transaction completion result wherein the completion result is one of completed and not completed (see pages 54, 529);

(g) determining by the blockchain platform a finalized result based on a predetermined ratio of validated results compared to not validated results wherein the finalized result is one of approved and not approved (see 484, 492);
(i) receiving by the client the released tokens from the challenge pool when the finalized result is not approved (see pages 266, 433, 443, 477)
	Bashir suggests storage provider, see pages storage, see Bashir pages 109, 340, 372; or Blockchain services, see pages 433, 484, 673-674, 678, or rent, see Bashir 66; and Fletcher suggests providing token upon verification and/or penalizing node that fails to fulfill contractual obligation, see [0096]-[0099], however Bashir in view of Turpin and Fletcher expressly does not teach  (c) issuing a write completion transaction by the blobber; (d) receiving a random write verification challenge by the blockchain after the issuing of the write completion transaction; (e) sending a verification transaction by the blobber to a plurality of validators; (f) returning by the each validator a validation result to the blockchain platform, wherein the validation result is one of validated and not validated; and (h) receiving by the blobber the released tokens from the challenge pool when the finalized result is approved. 
	Protocol Labs teaches c) issuing a write completion transaction by the blobber (see pages 18-20); (d) receiving a random write verification challenge by the blockchain after the issuing of the write completion transaction (see pages 10-13, 15); (e) sending a verification transaction by the blobber to a plurality of validators (see page 11, 16, 33); (f) returning by the each validator a validation result to the blockchain platform, wherein the validation result is one of validated and not validated (page 33); and (h) receiving by the blobber the released tokens from the challenge pool when the finalized result is approved (see page 21, 33 note "payment 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify teachings of Bashir in view of Turpin and Fletcher which pertain to blockchain based smart contract protocols to regulate payments to service providers further in view of Protocol Labs teachings pertaining storage service provider providing read and write completion markers to prove indeed storage is being provided as required per the smart contract or contractual obligation by the storage service provider or blobber. Motivation to modify would be to ensure that the service(s) are being rendered per contractual obligation by the service provider such that appropriate payment/reward or penalties can be assessed as appropriate, see at least Protocol Labs page 21.
	As per claims 8 and 18, Bashir in view of Tumin and Fletcher teaches the claim limitations of claims 6 and 16 respectively. Bashir teaches wherein the signed markers comprising of: root information, a hash of the root directory on a file system, previous root information for versioning, and write counter to give a total size to date of the files transferred (see pages 74, 240, 255-259, 292-294, 436, 446, 675, 754).
Response to Applicant's Remarks
9.	Regarding "Claim Objections" previously set forth objections have been resolved. However, the Applicant should address the newly set forth objections in view of filed claim amendments as set forth in the instant office action
"Alleged Claim Rejections Under 35 U.S.C. § 112(f)" which was a claim interpretation issue due to lack of structure is withdrawn in view of filed claim amendments being in accordance with what was discussed during the telephonic interview.
	Regarding Claim Rejections - 35 USC § 112(b) (it appears that the Applicant meant to recite 35 U.S.C. § 112(b) not 35 U.S.C.§ 11/(h)), this rejection has been withdrawn in view of the filed claim amendments.
	Regarding "Alleged Claim Rejections Under 35 U.S.C. § 101" the rejection has been updated in view of filed claim amendments. The Examiner respectfully disagrees that prior art is a proper evaluation under 35 U.S.C. 101. The 35 U.S.C. 101 rejection is based on judicial exception and applied using current office guidelines as set forth in 2019 Patent Eligibility Guidances. Accordingly, the Applicant's argument lack particularity.
	Thus, the claim amendments are insufficient to overcome this particular rejection as the claims are directed to an abstract idea as explained under updated step 2A prong one and prong two analysis in view of filed claim amendments; and fails to contain "significantly more" as set forth under updated step 2b analysis in view of filed claim amendments. Therefore, (i) merely making use of contract to establish relationship between actors within blockchain which govern or regulate payments to actors and verify the contractual obligation are being performed or not to penalize or reward one or more service providers is an abstract commercial or financial concept (note updated step 2A prong one), (ii) the claims fail to contain any additional elements, when the additional elements are considered both individually and as a combination, that are able to integrate the abstract idea into a practical application (note updated step 2A prong two), and the 
	Regarding "Alleged Claim Rejections Under 35 U.S.C. § 103", the Examiner respectfully disagrees. The Applicant is reminded of the following: 
"During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). 
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). 
	Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 35 U.S.C. 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that "reading a claim in light of the specification, to thereby interpret 
	Accordingly, contrary to the Application’s assertions on pages 14-15 of 16 against, Bashir, Tumin, and/or combination of Bashir in view of Tumin, combination of Bashir and Tumin is proper. The Examiner notes that there is no established time frame with regard to exactly when "new tokens" are earned as currently being claimed. They are simply provided in response to client locking them for "a limited period of time" - this concept was explained as time value of money or interest earned on principal locked for a period of time to the Applicant's representative in an interview conducted on 02/08/2021. Therefore, note the rejection as updated, which is reproduced as follows:
	"Regarding new tokens as claimed in claim limitations (d) and (f), which are being interpreted as generation of interest/new tokens as they are generated in response to locking principal or certain amount of tokens for a limited period of time, which is consistent with the as-filed spec. description, for instance see [35] note "In our model, clients can generate new tokens by locking their existing tokens via a write transaction to the blockchain. These tokens when locked cannot be spent for a period of time. However, this transaction immediately creates new tokens, in essence a form of prepaid interest. Clients reward the newly generated tokens to other clients, which may be a miner or the clients themselves. We refer to the client who holds the tokens as the owner, and the client receiving the reward as the recipient or the reward recipient, 
	Bashir suggests, see 414 note "These timelocks enable a transaction to be locked until a specified time or until a number of blocks, thus enforcing a basic contract that a certain transaction can only be unlocked if certain conditions (elapsed time or number of blocks) are met. For example, you can implement conditions such as "Pay party X, N amount of bitcoins after 3 months". However, this is very limited and should be only viewed as an example of a basic smart contract", 433-435, 486, 488, however per limitations (d) and (f), even though Bashir contemplates locking tokens for a period of time, once again see Bashir page 414, however Bashir expressly does not teach utilizing new/interest tokens to pay/hire a service provider, i.e. Bashir expressly does not teach (d) sending the new tokens to perform the transactions by the one or more service providers [...], and (g) receiving portions of the new tokens by the service providers [...]. Tumin teaches (d) sending the new tokens to perform the transactions by the one or more service providers [...], and (g) receiving portions of the new tokens by the service providers [...] (see "Withdrawal of Accrued Interest" section and Tumin further teaches that can be utilized for paying taxes, note "One advantage of withdrawing the interest from your CDs is that you can use part of that interest to pay taxes.").
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bashir's disclosure pertaining to interest payments in view of Tumin's teachings regarding withdrawal or unlocking of interest prior to maturity date. Motivation to modify would be to allow using accumulated interest to pay for products and/or services such as taxes per Tumin, and/or storage, see Bashir pages 109, 340, 372; or Blockchain services, see pages 673-674, 678, or rent, see Bashir 66."
.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.P./Examiner, Art Unit 3688                                                                                                                                                                                                        

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688